Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 07/07/2022 but claims the benefit of US continuation of App. No. 17/029291 filed on 09/23/2020 and U.S. provisional application number 62/904383 filed on 09/23/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/07/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
4.       Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/818462 and claims 1-20 of Application No. 17/029291.  Pursuant  to 37 CFR 1.78(e) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson (US 2021/0005036 A1) (hereinafter Johnson) in view of Houser (US 2012/0159852 A1) (hereinafter Houser).         

               Regarding claim 1, Johnson discloses a door system (Fig. 1A, 37-38, door lock system 10) comprising: a controller operatively coupled to the motor assembly (Fig. 1, para 142, main circuit 18 is coupled to, engine 36 with a processor and memory, motor 38, wireless communication device 40), comprising: 
one or more processors (Fig. 1, processor 36); one or more memories (para 107, processor 36 with a memory); and 
one or more communication interfaces (para 107, one or more wireless communication devices 40); 
wherein the controller is configured to control the door system (Fig. 1A, para 227, peripherals interface, the CPU, and the memory controller); and 
one or more sensors operatively coupled to the controller, wherein the one or more sensors are configured to capture operating information of the door system or a door operatively coupled to the door system (Fig. 1G, para 0142, position sensing device 16, speaker 17, temperature sensor 42, voltage sensor 44, current or power sensor, Fig. 1A, positioning sensor device 16, para 116, position sensing device 16 reports X, Y, and X axis information to processor 36 and determines orientation); 
wherein the controller receives input from a user to update an operating parameter of the door system and changes the operation of the door system based on the update to the operating parameter (Fig. 1A, Abstract, first sensor is at the dwelling coupled to a drive shaft of a lock device to assist in locking and unlocking a lock of a lock device at a door, para 210, door lock system 100 allow for triggering of multiple events); 
wherein the input is received remotely from a user computer system (para 294, System 10 receives notifications when dwelling user, end-user, end-user has left and entered the area).
Johnson specifically fails to disclose a motor assembly; a linkage assembly operatively coupled to the motor assembly; and 
wherein the door system is a door operator or a door closer that is configured for operative coupling to the door and a door frame or a wall.
In analogous art, Houser discloses a motor assembly; a linkage assembly operatively coupled to the motor assembly (para 04, door operator includes motor and linkage assembly for operatively coupling drive shaft of motor a door so that door will be opened and closed, para 027, FIGS. 1 and 2, door operator 40, motor assembly 52, door closer assembly 54 including linkage assembly 56);
wherein the door system is a door operator or a door closer that is configured for operative coupling to the door and a door frame or a wall (para 09, door operator for selectively automatically operating a door positioned within a door frame and hinged along door frame for movement between a closed position and an open position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of intelligent door lock system is coupled to a door at a dwelling disclosed by Johnson to use drive member is adapted to be operably connected between a motor assembly for rotating the drive member as taught by Houser to use drive mechanism is provided for a door operator for selectively automatically operating door positioned within a door frame and hinged along one edge to the door frame for movement between a closed position and an open position [Houser, paragraph 007].
Regarding claim 2, Johnson discloses the door system of claim 1, wherein the operating parameter comprises a speed of a door, an acceleration of the door, a duration the door is held open, or a force to open or close the door (Fig. 1A, Abstract, first sensor is at the dwelling coupled to a drive shaft of a lock device to assist in locking and unlocking a lock of a lock device at a door, para 210, door lock system 100 allow for triggering of multiple events, para 294, System 10 receives notifications when dwelling user, end-user, resource owner, or end-user has left and entered the area).
Regarding claim 3, Johnson discloses the door system of claim 1, wherein the operating information is current operating information, wherein the current operating information is compared to stored operating information (para 171, electronics 92 include an evaluation device 94 that provides for comparisons with previously stored intelligent door system 10 information, para 403, System 10 send/receives notifications when dwelling user has left and entered the area and spurious location events are filtered out that could be erroneous), wherein a notification is determined based on the comparison of the current operating information to the stored operation information, and wherein the notification is sent to the user computer system (para 66, control unit that change order of operations based on stored information, para 214, sending notification to the dwelling user, resource owner, or end-user, resource owner, or end-user).
Regarding claim 4, Johnson discloses the door system of claim 3, wherein the comparison of the current operating information and the stored operating information, the determination of the notification, or the sending of the notification is performed by the controller or a remote system that receives the operating information from the controller (Fig. 1F, para 136, wireless communication device 40 that communicates with Network Systems, para 195, message provides the door operator with notification).
Regarding claim 5, Johnson discloses the door system of claim 3, wherein the notification is a service notification, wherein the service notification is determined and sent when the current operating information and the stored operating information for historical operating information indicates a component of the door system is not operating or not operating properly (para 171, electronics 92 include an evaluation device 94 that provides for comparisons with previously stored intelligent door system 10 information, para 403, System 10 send/receives notifications when dwelling user has left and entered area and spurious location events filtered out that could be erroneous).
Regarding claim 6, Johnson discloses the door system of claim 3, wherein the notification is an operation notification, wherein the operation notification is determined and sent when the current operating information is inconsistent with the stored operating information for target usage of the door, and wherein the target usage of the door is a target speed of the door, a target acceleration of the door, a target duration the door is opened, a target force to open or close the door, target door cycles during a period of time, or target battery performance (para 97, vibration/tapping sensing device 11 detects oscillatory or varying forces to a structure, para 129, calibration step determine amount of drive shaft 14 rotations to fully lock and unlock and positions are then stored and command received to rotate drive shaft 14 to record amount of rotation and determines correct amount of drive shaft 14 rotations to lock and unlock).
Regarding claim 7, Johnson discloses the door system of claim 3, wherein the notification is a troubleshooting notification, wherein the troubleshooting notification is determined and sent when the current operating information is operating outside of the stored operating information for defined automated operating parameters, wherein the defined automated operating parameters are a complete close of the door, angle of opening of the door, a force required to open or close the door, a speed of the door, or an acceleration of the door (para 524, sensor/Magnetometer 712 detects movement of the door 12, sensors 16 and 712 are combined in order to determine angle in which door 12 is open as illustrated in FIGS. 41(a)-41(d), para 519, provides a service to the dwelling user, including but not limited to an alarm company, which then cause alarm to not be activated, and an a notification is also provided to notification to dwelling user).
Regarding claim 8, Johnson discloses the door system of claim 3, wherein the notification is a security notification, wherein the security notification is determined and sent when the current operating information is inconsistent with the stored operating information for use of the door system, wherein the use of the door system indicates that the door opens without authorization, a door system housing is accessed without authorization, or the controller is accessed without authorization (para 53, FIG. 34 illustrates one embodiment of a dwelling user, resource owner, or end-user security system of the present invention that includes an authorization sensing device, para 79, authenticated with authorization provided to access the dwelling user, resource owner, or end-user via a lock of an intelligent door lock system).
Regarding claim 9, Johnson discloses the door system of claim 3, wherein the one or more sensors comprise at least one orientation sensor, wherein when the current operating information for a current orientation of the door system fails to meet the stored operating information for a stored orientation of the door system indicating the door system is not level or plumb the notification is sent regarding a change in orientation of the door system (para 116, processor 36 determines orientation of the drive shaft 14, as well as door knocking, bolt/lock 24 position, door 12 close/open (action) sensing, para 128, position sensing device 16 on the movable drive shaft 14, or coupled to it, a variety of information is provided, including but not limited to, if the bolt/lock 24 is stored in the correct orientation, is the door 12 properly mounted and the like).
Regarding claim 10, Johnson discloses the door system of claim 3, wherein the input is received in response to the notification (para 233, sensors accepts input from user  and detect contact (and any movement or breaking of the contact) and converts the detected contact into interaction with user-interface objects).
Regarding claim 11, Johnson discloses the door system of claim 3, wherein the one or more sensors comprise at least one operation sensor, wherein when the current operating information for a vibration of the door system fails to meet the stored operating information for a stored vibration of the door system the notification is sent regarding a change in the vibration, and wherein the stored vibration is based on a motor type, a door type, or installation requirements (para 66, control unit that change the order of operations based on stored information, para 96, vibration /tapping sensing device 11 senses knocking on door and locks or unlocks door, para 100, vibration-tapping sensing device 11  measure displacement, velocity, acceleration, the like).
Regarding claim 12, Johnson discloses the door system of claim 3, wherein the one or more sensors comprise at least one operation sensor, wherein when the current operating information for a force as the door system is opening and/or closing fails to meet the stored operating information for a stored target force the notification is sent regarding a change in the force, and wherein the stored target force is based on a motor, a door type, or an installation requirement (para 192,  intelligent door lock system 10 seeks to have the motor 38 operate and detect event that occur when failure in door locking and unlocking, para 129, determine amount of drive shaft 14 rotations to fully lock and unlock of lock device 22 and positions stored in memory including force).
Regarding claim 13, Johnson discloses the door system of claim 3, wherein the controller further comprises one or more output devices, and wherein the notification is provided on the one or more output devices of the door system (system process information from intelligent door lock system 10, from mobile device 210, and the like. And score compared to a minimum threshold from database and an output created and Alerts provided to the intelligent door lock system 10, mobile device 210 and the like).
Regarding claim 14, Johnson discloses the door system of claim 3, wherein the one or more communication interfaces comprise at least a wireless communication interface that establishes a wireless connection with the user computer system, and wherein providing the notification comprises transmission of the notification to the user computer system using the wireless connection (para 195, operator with notification that door locking was not successful or achieved, and the door lock operator can then take action to lock the door 12 either in person, wirelessly, and the like).
Regarding claim 15, Johnson discloses the door system of claim 1, wherein upon the operation of the door system, the one or more sensors automatically collect sensor information that provides the operating information (para 209, computing device 210 detects intelligent door look system 100 and a communications session initiated and token is exchanged and the lock is triggered to unlock automatically, para 390, An automaticunlock system is activated when user communicates with server 510 using mobile device 210 and enable an automatic unlock feature of the lock using the server 510 and a mobile device App).
Regarding claim 16, Johnson discloses the door system of claim 1, wherein the one or more sensors collect sensor information that provides the operating information when requested remotely by the user computer system (para 214, If the total event value is greater than anomaly threshold, then alerts or actions triggered, such as automatically locking door or sending a notification to dwelling user or end-user, resource owner, or end-user).
Regarding claim 17, Johnson discloses the door system of claim 1, wherein the one or more communication interfaces comprise at least a wireless communication interface that establishes a wireless connection with the user computer system, and wherein the controller receives a monitoring request from the user computer system through the one or more communication interfaces (para 39, FIG. 21(a)-21(g)  end-user interface for an owner of a building that has intelligent door lock system, para 219, FIG. 21(c)  end-user interface when intelligent door look system 100  locked, para 226, The peripherals interfaces couples input and output peripherals for lock and unlock).
Regarding claim 18, Johnson discloses the door system of claim 17, wherein the one or more sensors are activated in response to the monitoring request from the user computer system (para 284, receive input(s) from device enable transferring a response to such input(s) to the client device, para 313, At step 420, it is determined whether the measured signal strength is lower than a predetermined threshold or If it is determined at step 420 that the measured signal strength is not lower than the predetermined threshold or sent alert in response to a predetermined trigger event).
Regarding claim 19, Johnson discloses a door assembly, the door assembly (Fig. 1A, 37-38, door lock system 10) comprising: 
a door frame; a door operatively coupled to the door frame (para 61, FIG. 42 i intelligent door lock system with a magnet placed on a door frame); 
a door system operatively coupled to the door and a wall or the door frame, wherein the door system is a door operator or a door closer (para 530, magnet 716 coupled to the door frame and act as strike plate, para 56, FIG. 37 operator of an automatic unlock), 
a controller operatively coupled to the motor assembly (Fig. 1, para 142, main circuit 18 is coupled to, engine 36 with a processor and memory, motor 38, wireless communication device 40), comprising: 
one or more processors (Fig. 1, processor 36); one or more memories; and 
one or more communication interfaces (para 227, peripherals interface, para 107, processor 36 with a memory); 
wherein the controller is configured to control the door system (Fig. 1A, para 227, peripherals interface, the CPU, and the memory controller); and 
one or more sensors operatively coupled to the controller, wherein the one or more sensors are configured to capture operating information of the door system or the door (Fig. 1G, para 0142, position sensing device 16, speaker 17, temperature sensor 42, voltage sensor 44, current or power sensor, Fig. 1A, positioning sensor device 16, para 116, position sensing device 16 reports X, Y, and X axis information to processor 36 and determines orientation); 
wherein the controller receives input from a user to update an operating parameter of the door system and changes the operation of the door system based on the update to the operating parameter (Fig. 1A, Abstract, first sensor is at the dwelling coupled to a drive shaft of a lock device to assist in locking and unlocking a lock of a lock device at a door, para 210, door lock system 100 allow for triggering events); and 
wherein the input is received remotely from a user computer system (para 294, System 10 receives notifications when dwelling user, end-user, resource owner, or end-user has left and entered the area).
Johnson specifically fails to disclose the door system comprises: 
a motor assembly; a linkage assembly operatively coupled to the motor assembly.
In analogous art, Houser discloses the door system comprises: a motor assembly; a linkage assembly operatively coupled to the motor assembly (para 04, door operator includes motor and linkage assembly for operatively coupling drive shaft of motor a door so that door will be opened and closed, para 027, FIGS. 1 and 2, door operator 40, motor assembly 52, door closer assembly 54 including linkage assembly 56, para 09, door operator for selectively automatically operating a door positioned within a door frame and hinged along door frame for movement between a closed position and an open position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of intelligent door lock system is coupled to a door at a dwelling disclosed by Johnson to use drive member is adapted to be operably connected between a motor assembly for rotating the drive member as taught by Houser to use drive mechanism is provided for a door operator for selectively automatically operating door positioned within a door frame and hinged along one edge to the door frame for movement between a closed position and an open position [Houser, paragraph 007].
Regarding claim 20, Johnson discloses a method of monitoring operation of a door assembly (Fig. 1A, 37-38, door lock system 10), wherein the door assembly comprises: a door frame; a door operatively coupled to the door frame (para 61, FIG. 42 i intelligent door lock system with a magnet placed on a door frame); 
a door system operatively coupled to the door and a wall or the door frame; wherein the door system is a door operator or a door closer (para 530, magnet 716 coupled to the door frame and act as strike plate, para 56, FIG. 37 operator of an automatic unlock, Fig. 1, para 142, main circuit 18 is coupled to, engine 36 with a processor and memory, motor 38, wireless communication device 40), and 
a controller comprising one or more processors, one or more memories, and one or more communication interfaces (Fig. 1, para 142, main circuit 18 is coupled to, engine 36, processor and memory, motor 38, wireless communication device 40); and 
one or more sensors operatively coupled to the controller (Fig. 1G, para 0142, position sensing device 16, speaker 17, temperature sensor 42, voltage sensor 44, current or power sensor), the method comprising: 
capturing, via the one or more sensors, operating information of the door system or the door operatively coupled to the door system (Fig. 1G, para 0142, position sensing device 16, speaker 17, temperature sensor 42, voltage sensor 44, current or power sensor, Fig. 1A, positioning sensor device 16, para 116, position sensing device 16 reports X, Y, and X axis information to processor 36 and determines orientation); 
receiving, via the controller, input from a user computer system to update an operating parameter of the door system, wherein the input is received remotely from the user computer system (Fig. 1A, Abstract, first sensor is at the dwelling coupled to a drive shaft of a lock device to assist in locking and unlocking a lock of a lock device at a door, para 210, door lock system 100 allow for triggering events).
Johnson specifically fails to disclose the door system comprises a motor assembly, 
a linkage assembly operatively coupled to the motor assembly, and 
changing, via the controller, the operation of the door system based on the update to the operating parameter.
In analogous art, Houser discloses the door system comprises a motor assembly, a linkage assembly operatively coupled to the motor assembly (para 04, door operator includes motor and linkage assembly for operatively coupling drive shaft of motor a door so that door will be opened and closed, para 027, FIGS. 1-2, door operator 40, motor assembly 52, door closer assembly 54 including linkage assembly 56);
changing, via the controller, the operation of the door system based on the update to the operating parameter (para 09, door operator for selectively automatically operating a door positioned within a door frame and hinged along door frame for movement between a closed position and an open position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of intelligent door lock system is coupled to a door at a dwelling disclosed by Johnson to use drive member is adapted to be operably connected between a motor assembly for rotating the drive member as taught by Houser to use drive mechanism is provided for a door operator for selectively automatically operating door positioned within a door frame and hinged along one edge to the door frame for movement between a closed position and an open position [Houser, paragraph 007].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689